[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 9, 2005
                              No. 05-12219                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 04-20133-CV-JAL

SHARON ALLEN,


                                                            Plaintiff-Appellant,

                                    versus

UNITED STATES POSTMASTER GENERAL,
John E. Potter,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                             (December 9, 2005)


Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant Sharon Allen appeals, pro se, the entry of summary judgment in
favor of John Potter, the Postmaster General of the United States Postal Service

(“the Service”), on her claims of violations of the Rehabilitation Act, 29 U.S.C. §

701, et seq. She alleges that the Service transferred her to an overnight shift at a

different facility out of discrimination for her disability and retaliation for her EEO

activity. Allen argues that the district court erred in finding that she failed to

establish a prima facie case of disability or retaliatory discrimination.

      We review “a grant of summary judgment de novo, using the same legal

standard as the district court.” Merritt v. Dillard Paper Co., 120 F.3d 1181, 1184

(11th Cir. 1997). Summary judgment is proper if the pleadings, depositions, and

affidavits show that there is no genuine issue of material fact and that the moving

party is entitled to judgment as a matter of law. See Celotex Corp. v. Catrett, 477

U.S. 317, 322, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986) (quoting

Fed.R.Civ.P. 56(c)). The evidence, and all inferences drawn from the facts, must

be viewed in the light most favorable to the non-moving party. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356,

89 L. Ed. 2d 538 (1986). In order to defeat summary judgment, however, the

non-moving party “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Id. at 586, 106 S. Ct. at 1356. The

non-moving party must make a sufficient showing on each essential element of the



                                            2
case for which he has the burden of proof. Celotex, 477 U.S. at 323, 106 S. Ct. at

2552.

Disability Discrimination

        Allen argues that the district court erred in granting the Services’s motion

for summary judgment on her discrimination claim. She claims she was disabled

despite her ability to perform household chores and her doctor’s estimation that her

disability was only three percent of her body. To establish a prima facie case of

discrimination under the Rehabilitation Act, Allen must show that she was: (1)

disabled or perceived to be disabled; (2) a qualified individual; and (3)

discriminated against on the basis of her disability. Wood v. Green, 323 F.3d 1309,

1312 (11th Cir.), cert. denied, 540 U.S. 982 (2003).

        To qualify as disabled, Allen must show that she has an impairment that

substantially limits a major life activity. Toyota Motor Mfg. Ky., v. Williams, 534

U.S. 184, 194-95, 122 S. Ct. 681, 690, 151 L. Ed. 2d 615 (2002). Under the

federal regulations, an individual is “disabled” if she (1) has a physical or mental

impairment that substantially limits one or more of her major life activities; (2) has

a record of such an impairment; or (3) is regarded by her employer as having such

an impairment. Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000) (citing 42

U.S.C. § 12102(2) and 34 C.F.R. § 104.3(j)(1)).



                                            3
      Although the ADA does not explicitly define the term “major life activity,”

we are guided by EEOC regulations. See Standard v. A.B.E.L. Services, Inc., 161

F.3d 1318, 1327 n.1 (11th Cir. 1998). Under these regulations, working and

walking are examples of major life activities. 29 C.F.R. § 1630.2(i). The issue

presented here, therefore, is whether Allen is substantially limited in at least one of

these activities. In general, “substantially limits” means the inability to perform a

major life activity as compared to the average person in the general population or a

significant restriction “as to the condition, manner or duration under which an

individual can perform” the particular activity. See Hilburn v. Murata Elecs. N.

Am., Inc., 181 F.3d 1220, 1226 (11th Cir. 1999) (quoting 29 C.F.R. §§

1630.2(j)(1)(i), (ii)). An individual has not shown that his or her ability is

substantially limited if his or her functioning is only “moderately below average.”

Rossbach v. City of Miami, 371 F.3d 1354, 1358 (11th Cir. 2004).

      For a condition to limit substantially a person’s ability to work, the condition

must restrict the person’s ability to perform either “a class of jobs or a broad range

of jobs in various classes as compared to the average person having comparable

training, skill, and abilities.” 29 C.F.R. § 1630.2(j)(3)(i). A person’s inability to

perform a single, particular job does not constitute a substantial limitation in the

major life activity of working. 29 C.F.R. § 1630.2(j)(3)(i); see also Hilburn, 181



                                           4
F.3d at 1227. This is so even if it is the individual’s job of choice. Cash, 231 F.3d

at 1306.

      After reviewing the record, we conclude that the district court was correct in

its conclusion that Allen was not “disabled” within the meaning of the

Rehabilitation Act. Though the evidence shows Allen is unable to function as a

letter carrier, her inability to perform this particular job does not constitute a

substantial limitation on her ability to work. There is no evidence in the record

which establishes that Allen’s impairment significantly restricted her ability to

perform a broad range of jobs in various classes. Moreover, although Allen’s foot

injuries prevent her from walking long distances without rests on account of pain,

the record does not demonstrate that she was substantially limited in the major life

activity of walking. She testified that she can still go to the grocery store, load

groceries, care for herself and her children, and do other household chores such as

laundry. Her doctor noted she could even walk eight hours a day and that her

disability was limited to only three percent of her whole body. At best, the nature

and severity of her walking and standing impairments seemed only “moderately

below average,” and there was no evidence that her problems walking and standing

were any worse than suffered by many aging adults. Furthermore, as the position

of letter carrier is not a broad class of jobs, Allen has not put forth evidence that the



                                            5
Service regarded her as disabled. Consequently, we agree with the district court’s

finding that Allen is not disabled under the Rehabilitation Act.

Retaliation

      Allen argues that the district court erred in granting summary judgment on

her retaliation claim. She claims that the Service transferred her to retaliate against

her for filing prior EEO actions. The Rehabilitation Act prohibits retaliation in

employment against disabled persons by the federal government, including the

Service. See 29 U.S.C. §§ 791, 794. The anti-retaliation provision of the Act,

which incorporates § 12203(a) of the ADA, provides “[n]o person shall

discriminate against an individual because such individual has opposed any act or

practice made unlawful by this Act.” 29 U.S.C. § 794(a), (d), 42 U.S.C. §

12203(a).

      To establish a prima facie case of retaliation, the plaintiff must show that:

(1) she engaged in statutorily protected expression; (2) she suffered an adverse

employment action; and (3) there was some causal relationship between the two

events. Holifield v. Reno, 115 F.3d 1555, 1566 (11th Cir. 1997) (Title VII

context). “An adverse employment action is an ultimate decision such as discharge

or failure to hire, or other conduct that ‘alters the employee’s compensation, terms,

conditions, or privileges of employment, deprives him or her of employment



                                           6
opportunities, or adversely affects his or her status as an employee.’” Gupta v. Fla.

Bd. of Regents, 212 F.3d 571, 587 (11th Cir. 2000) (Title VII context). A transfer

that is found to be “purely voluntary” cannot be considered adverse. Doe v.

Dekalb County School Dist., 145 F.3d 1441, 1454 (11th Cir. 1998). “To establish

a causal connection, a plaintiff must show that ‘the decision-makers were aware of

the protected conduct’ and ‘that the protected activity and the adverse employment

action were not wholly unrelated.’” Gupta, 212 F.3d at 590 (internal citations

omitted). “Close temporal proximity between the protected activity and the

adverse action may be sufficient to show that the two were not wholly unrelated.”

Bass v. Bd. of County Comm’rs, 256 F.3d 1095, 11119 (11th Cir. 2001) (citation

omitted). However, a lapse in time of several months, in the absence of other

evidence tending to show causation, is insufficient. See Higdon v. Jackson, 393

F.3d 1211, 1220 (11th Cir. 2004). Once the employee establishes a prima facie

case of retaliation, the burden switches to the employer to articulate a

nondiscriminatory or non-retaliatory reason for its treatment of the employee.

Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001) (Title VII

context). If the employer presents a legitimate explanation for its actions, the

burden then returns to the employee to show that the explanation is pretextual. Id.

      After reviewing the record, we conclude that the district court correctly



                                           7
determined that Allen could not establish a prima facie case of retaliation. While

Allen’s EEOC complaint was a statutorily protected expression, there is no

evidence in the record showing that she suffered an adverse employment action.

Allen’s transfer was not an adverse employment action because she repeatedly

requested a transfer to the clerk craft. Though loss of seniority may qualify as a

loss of a privilege of employment, she recognized that if she was transferred to a

different craft, as she requested, she would lose her seniority as a letter carrier. Her

pay, level, and grade remained the same. Thus, Allen can only complain of a

change in shift and having to drive farther to work, which are not adverse

employment actions. Further, even if Allen suffered adverse employment actions,

her claims still would fail because she failed to prove a causal link between her

EEOC complaint and the actions. Brown may have become aware of Allen’s

action three months before her transfer. However, such a lapse in time alone is

insufficient to establish a prima facie case of retaliation. Accordingly, we affirm

the district court’s grant of summary judgment.

      AFFIRMED.




                                           8